                         Case 8-20-73676-ast               Doc 1        Filed 12/23/20           Entered 12/23/20 16:46:53



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                RFA Frontino LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  350 National Blvd., Suite 2B
                                  Long Beach, NY 11561
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Nassau                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.rfafrontino.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                         Case 8-20-73676-ast                     Doc 1      Filed 12/23/20              Entered 12/23/20 16:46:53

Debtor    RFA Frontino LLC                                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                      Case 8-20-73676-ast                   Doc 1        Filed 12/23/20             Entered 12/23/20 16:46:53

Debtor   RFA Frontino LLC                                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                       Case 8-20-73676-ast                 Doc 1         Filed 12/23/20            Entered 12/23/20 16:46:53

Debtor    RFA Frontino LLC                                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 23, 2020
                                                  MM / DD / YYYY


                             X   /s/ Anthony Frontino                                                     Anthony Frontino
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Vice President




18. Signature of attorney    X   /s/ Scott A. Steinberg, Esq.                                              Date December 23, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Scott A. Steinberg, Esq. 1838218
                                 Printed name

                                 Meltzer, Lippe, Goldstein & Breitstone, LLP
                                 Firm name

                                 190 Willis Avenue
                                 Mineola, NY 11501
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     516-747-0300                  Email address      ssteinberg@meltzerlippe.com

                                 1838218 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                       Case 8-20-73676-ast                           Doc 1       Filed 12/23/20             Entered 12/23/20 16:46:53




 Fill in this information to identify the case:

 Debtor name         RFA Frontino LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration               Matrix Verification

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 23, 2020                       X /s/ Anthony Frontino
                                                                       Signature of individual signing on behalf of debtor

                                                                       Anthony Frontino
                                                                       Printed name

                                                                       Vice President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                            Case 8-20-73676-ast                      Doc 1        Filed 12/23/20               Entered 12/23/20 16:46:53



 Fill in this information to identify the case:
 Debtor name RFA Frontino LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                      Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A Plus Plumbing                                                 168 Plymouth                                                                                           $144,450.00
 Corp.                                                           Street
 141 Seaview Avenue                                               Plumbing and
 Staten Island, NY                                               Sprinker
 10304
 A&S Steel                                                       168 Plymouth                                                                                             $71,250.00
 Contractors Ltd                                                 Street
 387 Saw Mill River                                               Misc. Metal
 Road
 Yonkers, NY 10701
 Aircraft Air                                                    168 Plymouth                                                                                           $255,150.00
 Conditioning                                                    Street
 237 58th Street                                                 HVAC
 Brooklyn, NY 11220
 Arsenal Scaffold                                                168 Plymouth                                                                                             $36,000.00
 Inc.                                                            Street
 95 Jersey Street                                                Scaffolding
 West Babylon, NY
 11704
 Construction Safety                                             McNulty                                                                                                  $34,920.00
 Netwo                                                           Vendor
 998 Old Country
 Road
 #401
 Plainview, NY 11803
 Core Mechanical                                                 168 Plymouth                                                                                             $33,790.00
 27622 Commerce                                                  Street
 Oaks Drive                                                      General Expense
 Oak Ridge North, TX
 77385
 Empire State                                                    168 Plymouth                                                                                             $42,930.00
 Electrical                                                      Street
 430 3rd Avenue                                                  Electrical
 Brooklyn, NY 11215
 Ennish Construction                                             168 Plymouth                                                                                           $396,833.00
 147 W. 35th Street                                              Street
 New York, NY 10001                                              Carpentry


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                            Case 8-20-73676-ast                       Doc 1       Filed 12/23/20               Entered 12/23/20 16:46:53




 Debtor    RFA Frontino LLC                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Illuminico                                                      168 Plymouth                                                                                             $49,580.00
 1185 6th Avenue                                                 Street
 Floor 3                                                         Light Fixtures
 New York, NY 10036
 Jersey Granite &                                                168 Plymouth                                                                                             $92,588.00
 Tile LLC                                                        Street
 234 Boundary Road                                               Stone and Tile
 #4
 Marlboro, NJ 07746
 Kilroy Architectural                                            168 Plymouth                                                                                             $61,646.00
 425 Austin Place                                                Street
 Bronx, NY 10455                                                 Factory Style
                                                                 Windows
 KNS Buildling                                                   168 Plymouth                                                                                           $100,148.00
 Restoration                                                     Street
 59-29 55th Street                                               Roofing
 Flushing, NY 11378
 L.I.F. Security                                                                                                                                                          $30,761.00
 5 Harbor Park Drive
 Port Washington,
 NY 11050
 Maspeth Welding                                                                                                                                                          $61,662.00
 Inc.
 59-30 54th Street
 Maspeth, NY 11378
 Mode Unlimited                                                  168 Plymouth                                                                                           $101,816.00
 1133 McDonald                                                   Street
 Avenue                                                          Curtain Wall
 Brooklyn, NY 11230
 Pasenti Concrete                                                                                                                                                         $48,131.00
 1407 Kings Highway
 #219
 Sugar Loaf, NY
 10981
 Priority NY Inc                                                 142 Watts Street                                                                                         $49,950.00
 1428 Midland                                                    Carpentry
 Avenue
 Suite 2 & 3
 Bronxville, NY 10708
 Rock Group                                                      168 Plymouth           Contingent                                                                      $124,774.00
 53-28 11th Street                                               Street
 Long Island City, NY                                            Scaffolding
 11101
 Roof Services                                                   142 Watts Street                                                                                         $29,887.00
 48 West Jefryn                                                  Roofing
 Boulevard
 Deer Park, NY 11729
 Select Interiors                                                                                                                                                         $31,504.00
 580 5th Avenue
 New York, NY 10036




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                           Case 8-20-73676-ast                                    Doc 1              Filed 12/23/20                         Entered 12/23/20 16:46:53


 Fill in this information to identify the case:

 Debtor name            RFA Frontino LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        5,454,152.41

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        5,454,152.41


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           353,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,155,159.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,508,159.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1   Filed 12/23/20      Entered 12/23/20 16:46:53


 Fill in this information to identify the case:

 Debtor name         RFA Frontino LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     JPMorgan Chase Bank, N.A.                                Checking Account               8807                                $1,485,501.00




           3.2.     JPMorgan Chase Bank, N.A.                                Subholding Account             3071                                  $868,873.00




           3.3.     JPMorgan Chase Bank, N.A.                                Payroll Account                8815                                     $1,703.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                 $2,356,077.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit

 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                         Case 8-20-73676-ast                         Doc 1       Filed 12/23/20         Entered 12/23/20 16:46:53


 Debtor           RFA Frontino LLC                                                                  Case number (If known)
                  Name




           8.1.     General Liability Insurance                                                                                        $38,496.00




 9.        Total of Part 2.                                                                                                         $38,496.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            297,217.88        -                                0.00 = ....        $297,217.88
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                                 74,942.54    -                                0.00 = ....         $74,942.54
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                            296,806.39        -                                0.00 = ....       $296,806.39
                                              face amount                             doubtful or uncollectible accounts



           11a. 90 days old or less:                         2,350,987.03         -                                0.00 = ....      $2,350,987.03
                                              face amount                             doubtful or uncollectible accounts




           11b. Over 90 days old:                                    26,368.07    -                               0.00 =....           $26,368.07
                                              face amount                             doubtful or uncollectible accounts



           11b. Over 90 days old:                                     2,257.50    -                               0.00 =....             $2,257.50
                                              face amount                             doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                      $3,048,579.41
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1   Filed 12/23/20       Entered 12/23/20 16:46:53


 Debtor         RFA Frontino LLC                                                              Case number (If known)
                Name

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Six (6) Surface Laptops                                                          $0.00                                        $2,500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $2,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1   Filed 12/23/20       Entered 12/23/20 16:46:53


 Debtor         RFA Frontino LLC                                                              Case number (If known)
                Name

            Sidewalk barriers                                                               $0.00                                        $6,000.00


            Assorted Tools                                                                  $0.00                                        $2,500.00



 51.        Total of Part 8.                                                                                                         $8,500.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            Website: www.rfafrontino.com                                                    $0.00                                        Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1   Filed 12/23/20      Entered 12/23/20 16:46:53


 Debtor         RFA Frontino LLC                                                             Case number (If known)
                Name


               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                         Case 8-20-73676-ast                            Doc 1            Filed 12/23/20                    Entered 12/23/20 16:46:53


 Debtor          RFA Frontino LLC                                                                                    Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $2,356,077.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $38,496.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $3,048,579.41

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $2,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $8,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $5,454,152.41            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $5,454,152.41




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                         Case 8-20-73676-ast                         Doc 1       Filed 12/23/20              Entered 12/23/20 16:46:53


 Fill in this information to identify the case:

 Debtor name         RFA Frontino LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   JPMorgan Chase Bank                            Describe debtor's property that is subject to a lien                 $203,000.00               $203,000.00
       Creditor's Name                                Line of Credit
       82 Seventh Street
       Garden City, NY 11530
       Creditor's mailing address                     Describe the lien
                                                      Accounts, Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9002
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   SBA                                            Describe debtor's property that is subject to a lien                 $150,000.00               $150,000.00
       Creditor's Name                                EIDL Loan
       26 Federal Plaza
       #1300
       New York, NY 10278
       Creditor's mailing address                     Describe the lien
                                                      Accounts, Accounts receivable
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8108
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1   Filed 12/23/20           Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                  Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $353,000.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1          Filed 12/23/20                    Entered 12/23/20 16:46:53


 Fill in this information to identify the case:

 Debtor name         RFA Frontino LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       Unknown       Unknown
           IRS                                                       Check all that apply.
           290 Broadway                                                 Contingent
           New York, NY 10007                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Tax Liability - Payroll Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           1-800 Mr. Rubbish                                                           Contingent
           1033 86th Street                                                            Unliquidated
           Brooklyn, NY 11228                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     168 Plymouth Street
           Last 4 digits of account number                                         Vendor
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $144,450.00
           A Plus Plumbing Corp.                                                       Contingent
           141 Seaview Avenue                                                          Unliquidated
           Staten Island, NY 10304                                                     Disputed
           Date(s) debt was incurred
                                                                                                  168 Plymouth Street
                                                                                   Basis for the claim:
           Last 4 digits of account number                                          Plumbing and Sprinker
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   56203                                           Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,537.00
          A Plus Plumbing Corp.                                                 Contingent
          141 Seaview Avenue                                                    Unliquidated
          Staten Island, NY 10304                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Sprinkler
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $71,250.00
          A&S Steel Contractors Ltd                                             Contingent
          387 Saw Mill River Road                                               Unliquidated
          Yonkers, NY 10701                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Misc. Metal
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $817.00
          Able Fire Prevention Corp                                             Contingent
          241 West 26th Street                                                  Unliquidated
          2nd Floor                                                             Disputed
          New York, NY 10001
                                                                             Basis for the claim:    168 Plymouth Street
          Date(s) debt was incurred
                                                                              Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Able Fire Prevention Corp                                             Contingent
          241 West 26th Street                                                  Unliquidated
          2nd Floor                                                             Disputed
          New York, NY 10001
                                                                             Basis for the claim:    142 Watts Street
          Date(s) debt was incurred
                                                                             Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $216.00
          Able Fire Prevention Corp                                             Contingent
          241 West 26th Street                                                  Unliquidated
          2nd Floor                                                             Disputed
          New York, NY 10001
                                                                             Basis for the claim:    McNulty
          Date(s) debt was incurred
                                                                             Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,944.00
          ACON Construction Inc                                                 Contingent
          28-90 Review Avenue                                                   Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                                           McNulty
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Foundations and Concrete
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          ACON Construction Inc                                                 Contingent
          28-90 Review Avenue                                                   Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                    Masonry
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Adler Windows                                                         Contingent
          350 7th Avenue                                                        Unliquidated
          #1103                                                                 Disputed
          New York, NY 10001
                                                                                           142 Watts Street
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                              Double Hung Windows
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          ADP                                                                   Contingent
          40 West 25th Street                                                   Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred
                                                                                             General Expenses
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Payroll Processing
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          AFS / IBEX                                                            Contingent
          750 N Saint Paul St.                                                  Unliquidated
          Suite 1500                                                            Disputed
          Dallas, TX 75201-3210
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Air Exchange and Energy                                               Contingent
          169 Oakdene Avenue                                                    Unliquidated
          Leonia, NJ 07605                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    1270 Avenue of the Americas
          Last 4 digits of account number                                     HVAC
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $255,150.00
          Aircraft Air Conditioning                                             Contingent
          237 58th Street                                                       Unliquidated
          Brooklyn, NY 11220                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     HVAC
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Aircraft Air Conditioning                                             Contingent
          237 58th Street                                                       Unliquidated
          Brooklyn, NY 11220                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                     HVAC
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,302.00
          American Elite Constructi                                             Contingent
          120 Lave Avenue South                                                 Unliquidated
          Suite 21                                                              Disputed
          Nesconset, NY 11767
                                                                             Basis for the claim:    168 Plymouth Street
          Date(s) debt was incurred
                                                                              Fireproofing
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,219.00
          American Elite Constructi                                             Contingent
          120 Lave Avenue South                                                 Unliquidated
          Suite 21                                                              Disputed
          Nesconset, NY 11767
                                                                             Basis for the claim:    142 Watts Street
          Date(s) debt was incurred
                                                                              Fireproofing
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,727.00
          American Express                                                      Contingent
          WFC                                                                   Unliquidated
          200 Vesey Street                                                      Disputed
          New York, NY 10285
                                                                                             General Expenses
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                              Credit card purchases
          Last 4 digits of account number       2007
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          American Spray-On Corp                                                Contingent
          5 Hanover Square                                                      Unliquidated
          New York, NY 10004                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                    Fireproofing
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ameriscan GPR                                                         Contingent
          12-11 38th Avenue                                                     Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Architectual Iron Company                                             Contingent
          104 Ironwood Court                                                    Unliquidated
          Milford, PA 18337                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Cresting
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,000.00
          Arsenal Scaffold Inc.                                                 Contingent
          95 Jersey Street                                                      Unliquidated
          West Babylon, NY 11704                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Scaffolding
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Arsenal Scaffold Inc.                                                 Contingent
          95 Jersey Street                                                      Unliquidated
          West Babylon, NY 11704                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Scaffolding
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Atlas Acon Electric                                                   Contingent
          283 Hudson Street                                                     Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    1270 Avenue of the Americas
          Last 4 digits of account number                                     Electrical
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          AXOS Designs Inc                                                      Contingent
          2635 1st Street                                                       Unliquidated
          Astoria, NY 11102                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Axos
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,563.00
          BAB Communications Inc.                                               Contingent
          2211 Ocean Avenue                                                     Unliquidated
          Brooklyn, NY 11229                                                    Disputed
          Date(s) debt was incurred
                                                                                             142 Watts Street
                                                                             Basis for the claim:
          Last 4 digits of account number                                     Security and Communications
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Belvedere Fireplace & Chi                                             Contingent
          195-N Central Avenue East                                             Unliquidated
          Farmingdale, NY 11735                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Fireplaces
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Big Apple Window Cleaning                                             Contingent
          P.O. Box 2752                                                         Unliquidated
          New York, NY 10163                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Brooklyn Fiber                                                        Contingent
          68 34th Street                                                        Unliquidated
          Suite B524                                                            Disputed
          Brooklyn, NY 11232
                                                                             Basis for the claim:    168 Plymouth Street
          Date(s) debt was incurred
                                                                             Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,836.00
          CallAHead Corp.                                                       Contingent
          304 Cross Bay Boulevard                                               Unliquidated
          Broad Channel, NY 11693                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $332.00
          CallAHead Corp.                                                       Contingent
          304 Cross Bay Boulevard                                               Unliquidated
          Broad Channel, NY 11693                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CallAHead Corp.                                                       Contingent
          304 Cross Bay Boulevard                                               Unliquidated
          Broad Channel, NY 11693                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                     Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Carlos Agusto                                                         Contingent
          2254 Cedar Avenue
                                                                                Unliquidated
          Apt 3C
          Bronx, NY 10468                                                       Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Personal Injury Claim
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $775.00
          Castellano Korenberg & Co                                             Contingent
          313 West Old Country Road                                             Unliquidated
          Hicksville, NY 11801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,952.00
          Celtic Building Supplies                                              Contingent
          68 Torre Place                                                        Unliquidated
          Yonkers, NY 10703                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,042.00
          Celtic Building Supplies                                              Contingent
          68 Torre Place                                                        Unliquidated
          Yonkers, NY 10703                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Vender
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $380.00
          Celtic Building Supplies                                              Contingent
          68 Torre Place                                                        Unliquidated
          Yonkers, NY 10703                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Certified Lumber                                                      Contingent
          470 Kent Avenue                                                       Unliquidated
          Brooklyn, NY 11249                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Certified Lumber                                                      Contingent
          470 Kent Avenue                                                       Unliquidated
          Brooklyn, NY 11249                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cesar NYC Kitchens                                                    Contingent
          50 West 23rd Street                                                   Unliquidated
          New York, NY 10010                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Kitchens
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,600.00
          Chase Visa                                                            Contingent
          1 Chase Manhattan Plaza                                               Unliquidated
          New York, NY 10005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card purchases
          Last 4 digits of account number       8802
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Checker Glass Corporation                                             Contingent
          5 Commerical Avenue                                                   Unliquidated
          Garden City, NY 11530                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Interior Glazing
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $513.00
          Checker Glass Corporation                                             Contingent
          5 Commerical Avenue                                                   Unliquidated
          Garden City, NY 11530                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                    Interior Glazing
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,000.00
          Chutes Enterprise                                                     Contingent
          774 Manor Road                                                        Unliquidated
          Staten Island, NY 10314                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Trash Chute
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cintas First Aid and Safe                                             Contingent
          75A Bloomingdale Road                                                 Unliquidated
          Hicksville, NY 11801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $517.00
          Cintas First Aid and Safe                                             Contingent
          75A Bloomingdale Road                                                 Unliquidated
          Hicksville, NY 11801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Cintas First Aid and Safe                                             Contingent
          75A Bloomingdale Road                                                 Unliquidated
          Hicksville, NY 11801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                     Vendor
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Colony Hardware                                                       Contingent
          1049 Zerega Avenue                                                    Unliquidated
          Bronx, NY 10462                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $49.00
          Complete Document Solutio                                             Contingent
          90 Broad Street                                                       Unliquidated
          #2200                                                                 Disputed
          New York, NY 10004
                                                                             Basis for the claim:    Monthly Copies
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Construction Safety Netwo                                             Contingent
          998 Old Country Road                                                  Unliquidated
          #401                                                                  Disputed
          Plainview, NY 11803
                                                                             Basis for the claim:    168 Plymouth Street
          Date(s) debt was incurred
                                                                             Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,920.00
          Construction Safety Netwo                                             Contingent
          998 Old Country Road                                                  Unliquidated
          #401                                                                  Disputed
          Plainview, NY 11803
                                                                             Basis for the claim:    McNulty
          Date(s) debt was incurred
                                                                              Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Contractors Line and Grad                                             Contingent
          23 Nepperhan Avenue                                                   Unliquidated
          Elmsford, NY 10523                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $33,790.00
          Core Mechanical                                                       Contingent
          27622 Commerce Oaks Drive                                             Unliquidated
          Oak Ridge North, TX 77385                                             Disputed
          Date(s) debt was incurred
                                                                                           168 Plymouth Street
                                                                             Basis for the claim:
          Last 4 digits of account number                                    General Expense
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,000.00
          Creative Floor Solutions                                              Contingent
          380 Larch Avenue                                                      Unliquidated
          Bogota, NJ 07603                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Wood Flooring
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name


 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,875.00
          Cusack Custom Wood Floori                                             Contingent
          177 Whippoorwill Road                                                 Unliquidated
          Yorktown Heights, NY 10598                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,173.00
          DeLage Landen Financial                                               Contingent
          111 Old Eagle School Road                                             Unliquidated
          Wayne, PA 19087
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Printer Lease
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Digitech Printers                                                     Contingent
          150 West 30th Street                                                  Unliquidated
          #2                                                                    Disputed
          New York, NY 10001
                                                                             Basis for the claim:    168 Plymouth Street
          Date(s) debt was incurred
                                                                              Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Digitech Printers                                                     Contingent
          150 West 30th Street                                                  Unliquidated
          #2                                                                    Disputed
          New York, NY 10001
                                                                             Basis for the claim:    142 Watts Street
          Date(s) debt was incurred
                                                                             Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Digitech Printers                                                     Contingent
          150 West 30th Street                                                  Unliquidated
          #2                                                                    Disputed
          New York, NY 10001
                                                                             Basis for the claim:    McNulty
          Date(s) debt was incurred
                                                                             Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,930.00
          Empire State Electrical                                               Contingent
          430 3rd Avenue                                                        Unliquidated
          Brooklyn, NY 11215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Electrical
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,122.00
          Empire State Electrical                                               Contingent
          430 3rd Avenue                                                        Unliquidated
          Brooklyn, NY 11215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                    Electrical
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Empire State Electrical                                               Contingent
          430 3rd Avenue                                                        Unliquidated
          Brooklyn, NY 11215                                                    Disputed
          Date(s) debt was incurred
                                                                                            McNulty
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Fire Alarm & ACRS
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Ennish Construction                                                   Contingent
          147 W. 35th Street                                                    Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Wood Framing
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $396,833.00
          Ennish Construction                                                   Contingent
          147 W. 35th Street                                                    Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Carpentry
                                                                             Is the claim subject to offset?     No       Yes

 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,150.00
          Enobrac Plumbing Inc                                                  Contingent
          508 Morgan Avenue                                                     Unliquidated
          Brooklyn, NY 11222                                                    Disputed
          Date(s) debt was incurred
                                                                                           McNulty
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Plumbing and Sprinkler
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Feldman Lumber                                                        Contingent
          1281 Metropolitan Avenue                                              Unliquidated
          Brooklyn, NY 11237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Feldman Lumber                                                        Contingent
          1281 Metropolitan Avenue                                              Unliquidated
          Brooklyn, NY 11237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Vendor
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Feldman Lumber                                                        Contingent
          1281 Metropolitan Avenue                                              Unliquidated
          Brooklyn, NY 11237                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Fidel Luiz Pastrana
          c/o Restivo & Murphy LLP                                              Contingent
          401 Franklin Avenue                                                   Unliquidated
          Suite 107                                                             Disputed
          Garden City, NY 11530
                                                                             Basis for the claim:    Personal Injury Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,478.00
          G-Tech Elevator                                                       Contingent
          12 Sherman Street                                                     Unliquidated
          Linden, NJ 07036                                                      Disputed
          Date(s) debt was incurred
                                                                                            168 Plymouth Street
                                                                             Basis for the claim:
          Last 4 digits of account number                                     Converying Equiptment
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Geoffrey A Lagas & Associ                                             Contingent
          45 Rockerfeller Plaza                                                 Unliquidated
          New York, NY 10111                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Geoland                                                               Contingent
          1317 Park Avenue                                                      Unliquidated
          New Hyde Park, NY 11040                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Geoland                                                               Contingent
          1317 Park Avenue                                                      Unliquidated
          New Hyde Park, NY 11040                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          GMC Contracting                                                       Contingent
          226 Miller Street                                                     Unliquidated
          Newark, NJ 07114                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Streeet
          Last 4 digits of account number                                    Demolition
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name


 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          GMC Contracting                                                       Contingent
          226 Miller Street                                                     Unliquidated
          Newark, NJ 07114                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Demotion
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          GMC Contracting                                                       Contingent
          226 Miller Street                                                     Unliquidated
          Newark, NJ 07114                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                     Demolition
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          GMC Contracting                                                       Contingent
          226 Miller Street                                                     Unliquidated
          Newark, NJ 07114                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    1270 Avenue of the Americas
          Last 4 digits of account number                                     Demolition
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Gotham General Carptentry                                             Contingent
          933 Bruckner Boulevard                                                Unliquidated
          Bronx, NY 10459                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                    Wood Framing
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,120.00
          Gotham General Carptentry                                             Contingent
          933 Bruckner Boulevard                                                Unliquidated
          Bronx, NY 10459                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                     Carpentry
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Gotham General Carptentry                                             Contingent
          933 Bruckner Boulevard                                                Unliquidated
          Bronx, NY 10459                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    1270 Avenue of the Americas
          Last 4 digits of account number                                     Drywall
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Grato Parquet                                                         Contingent
          104 Reade Street                                                      Unliquidated
          New York, NY 10013                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Wood Flooring
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,365.00
          Hamilton Metalcraft                                                   Contingent
          59 New York Avenue                                                    Unliquidated
          Westbury, NY 11590                                                    Disputed
          Date(s) debt was incurred
                                                                                             142 Watts Street
                                                                             Basis for the claim:
          Last 4 digits of account number                                     Railings, Balacony, and Bulk Steel
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,992.00
          Henry Restoration                                                     Contingent
          120 Lake Avenue South                                                 Unliquidated
          Suite 14                                                              Disputed
          Nesconset, NY 11767
                                                                                            142 Watts Street
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             Exterior Masonry
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          High Rise Fire Protection                                             Contingent
          144 21st Street                                                       Unliquidated
          Brooklyn, NY 11232                                                    Disputed
          Date(s) debt was incurred
                                                                                             168 Plymouth Street
                                                                             Basis for the claim:
          Last 4 digits of account number                                     Fire Alarm & ARCS
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,580.00
          Illuminico                                                            Contingent
          1185 6th Avenue                                                       Unliquidated
          Floor 3                                                               Disputed
          New York, NY 10036
                                                                             Basis for the claim:    168 Plymouth Street
          Date(s) debt was incurred
                                                                              Light Fixtures
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Infinity Painting Inc.                                                Contingent
          1978 Richmond Terrace                                                 Unliquidated
          Suite 5                                                               Disputed
          Staten Island, NY 10302
                                                                                              168 Plymouth Street
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                              Interior Brick Painting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Infinity Painting Inc.                                                Contingent
          1978 Richmond Terrace                                                 Unliquidated
          Suite 5                                                               Disputed
          Staten Island, NY 10302
                                                                             Basis for the claim:    168 Plymouth Street
          Date(s) debt was incurred
                                                                             Painting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $92,588.00
          Jersey Granite & Tile LLC                                             Contingent
          234 Boundary Road                                                     Unliquidated
          #4                                                                    Disputed
          Marlboro, NJ 07746
                                                                             Basis for the claim:    168 Plymouth Street
          Date(s) debt was incurred
                                                                              Stone and Tile
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,980.00
          JLM                                                                   Contingent
          11 John Street                                                        Unliquidated
          New York, NY 10038                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $327.00
          JP McHale Pest                                                        Contingent
          241 Bleakley Avenue                                                   Unliquidated
          Buchanan, NY 10511                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          JP McHale Pest                                                        Contingent
          241 Bleakley Avenue                                                   Unliquidated
          Buchanan, NY 10511                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,646.00
          Kilroy Architectural                                                  Contingent
          425 Austin Place                                                      Unliquidated
          Bronx, NY 10455                                                       Disputed
          Date(s) debt was incurred
                                                                                             168 Plymouth Street
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Factory Style Windows
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          KM Associates of NY Inc                                               Contingent
          158 West 29th Street                                                  Unliquidated
          7th Floor                                                             Disputed
          New York, NY 10001
                                                                             Basis for the claim:    168 Plymouth Street
          Date(s) debt was incurred
                                                                             Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,826.00
          KM Associates of NY Inc                                               Contingent
          158 West 29th Street                                                  Unliquidated
          7th Floor                                                             Disputed
          New York, NY 10001
                                                                             Basis for the claim:    142 Watts Street
          Date(s) debt was incurred
                                                                             Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          KM Associates of NY Inc                                               Contingent
          158 West 29th Street                                                  Unliquidated
          7th Floor                                                             Disputed
          New York, NY 10001
                                                                             Basis for the claim:    McNulty
          Date(s) debt was incurred
                                                                              Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          KNS Buildling Restoration                                             Contingent
          59-29 55th Street                                                     Unliquidated
          Flushing, NY 11378                                                    Disputed
          Date(s) debt was incurred
                                                                                          168 Plymouth Street
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Aluminum Facade
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,148.00
          KNS Buildling Restoration                                             Contingent
          59-29 55th Street                                                     Unliquidated
          Flushing, NY 11378                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Roofing
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          L. Martone & Sons Inc                                                 Contingent
          166 Sea Cliff Avenue                                                  Unliquidated
          Glen Cove, NY 11542                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,761.00
          L.I.F. Security                                                       Contingent
          5 Harbor Park Drive                                                   Unliquidated
          Port Washington, NY 11050                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Lake Landscape and Mason                                              Contingent
          339 Ronkonkoma Avenue                                                 Unliquidated
          Ronkonkoma, NY 11779                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Vendor
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Lake Landscape and Mason                                              Contingent
          339 Ronkonkoma Avenue                                                 Unliquidated
          Ronkonkoma, NY 11779                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,840.00
          LCD Elevator Repair Inc                                               Contingent
          690 Broadway                                                          Unliquidated
          Massapequa, NY 11758                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          LCD Elevator Repair Inc                                               Contingent
          690 Broadway                                                          Unliquidated
          Massapequa, NY 11758                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Lion Electric Inc                                                     Contingent
          205 Route 46 West                                                     Unliquidated
          Suite 7B                                                              Disputed
          Totowa, NJ 07512
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          LL Overhead Garage Doors                                              Contingent
          31-25 45th Street                                                     Unliquidated
          Astoria, NY 11103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                    Garage Door
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Loading Dock, Inc.                                                    Contingent
          20 Meta Lane                                                          Unliquidated
          Lodi, NJ 07644                                                        Disputed
          Date(s) debt was incurred
                                                                                             168 Plymouth Street
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Sliding Metal Door
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Maspeth Welding                                                       Contingent
          59-30 54th Street                                                     Unliquidated
          Maspeth, NY 11378                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Structural Steel
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,000.00
          Maspeth Welding Inc.                                                  Contingent
          59-30 54th Street                                                     Unliquidated
          Maspeth, NY 11378                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $61,662.00
          Maspeth Welding Inc.                                                  Contingent
          59-30 54th Street                                                     Unliquidated
          Maspeth, NY 11378                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Maspeth Welding Inc.                                                  Contingent
          59-30 54th Street                                                     Unliquidated
          Maspeth, NY 11378                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,840.00
          Medley Air Inc.                                                       Contingent
          265 McCormick Drive                                                   Unliquidated
          Bohemia, NY 11716                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                    HVAC
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,011.00
          Mercon Contracting Inc                                                Contingent
          1616 Mermaid Avenue                                                   Unliquidated
          Brooklyn, NY 11224                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Metropolis Group Inc                                                  Contingent
          22 Cortlandt Street                                                   Unliquidated
          #10                                                                   Disputed
          New York, NY 10007
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Metropolitan Lumber & Har                                             Contingent
          617 11th Avenue                                                       Unliquidated
          New York, NY 10036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Metropolitan Lumber & Har                                             Contingent
          617 11th Avenue                                                       Unliquidated
          New York, NY 10036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Michael Prophete
          c/o The Hamel Law Firm                                                Contingent
          11 E. 44th Street                                                     Unliquidated
          Suite 1201                                                            Disputed
          New York, NY 10017
                                                                             Basis for the claim:    Personal Injury Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $101,816.00
          Mode Unlimited                                                        Contingent
          1133 McDonald Avenue                                                  Unliquidated
          Brooklyn, NY 11230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Curtain Wall
                                                                             Is the claim subject to offset?     No       Yes

 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,600.00
          Mode Unlimited                                                        Contingent
          1133 McDonald Avenue                                                  Unliquidated
          Brooklyn, NY 11230                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Fiber C
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,176.00
          Nithun Construction Compa                                             Contingent
          475 McDonald Avenue                                                   Unliquidated
          Suite 300A                                                            Disputed
          Brooklyn, NY 11218
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          NYC DOB                                                               Contingent
          280 Broadway                                                          Unliquidated
          New York, NY 10007
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              168 Plymouth Street
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Building Violations
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          NYC DOB                                                               Contingent
          280 Broadway                                                          Unliquidated
          New York, NY 10007
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              142 Watts Street
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Building Violations
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          NYC DOB                                                               Contingent
          280 Broadway                                                          Unliquidated
          New York, NY 10007
                                                                                Disputed
          Date(s) debt was incurred
                                                                                              McNulty
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Building Violations
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          NYC DOT                                                               Contingent
          55 Water Street                                                       Unliquidated
          New York, NY 10041                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          NYC DOT                                                               Contingent
          55 Water Street                                                       Unliquidated
          New York, NY 10041                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,013.00
          Oxford United Health                                                  Contingent
          136-02 Roosevelt Avenue                                               Unliquidated
          Flushing, NY 11354                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Health Insurance Provider
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $48,131.00
          Pasenti Concrete                                                      Contingent
          1407 Kings Highway                                                    Unliquidated
          #219                                                                  Disputed
          Sugar Loaf, NY 10981
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Pasenti Concrete                                                      Contingent
          1407 Kings Highway                                                    Unliquidated
          #219                                                                  Disputed
          Sugar Loaf, NY 10981
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,720.00
          Patriot Sawcutting Inc                                                Contingent
          103 South Van Brunt Stree                                             Unliquidated
          Englewood, NJ 07631                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,402.00
          Patriot Sawcutting Inc                                                Contingent
          103 South Van Brunt Stree                                             Unliquidated
          Englewood, NJ 07631                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Pella Windows & Doors                                                 Contingent
          345 Walsh Drive                                                       Unliquidated
          Parsippany, NJ 07054                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Pillinger Miller Tarallo                                              Contingent
          17 State Street                                                       Unliquidated
          F7                                                                    Disputed
          New York, NY 10004
                                                                             Basis for the claim:    168 Plymouth Street
          Date(s) debt was incurred
                                                                             Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Plan B Engineering LLC                                                Contingent
          475 Veit Road                                                         Unliquidated
          Huntingdon Valley, PA 19006                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,950.00
          Priority NY Inc                                                       Contingent
          1428 Midland Avenue                                                   Unliquidated
          Suite 2 & 3                                                           Disputed
          Bronxville, NY 10708
                                                                             Basis for the claim:    142 Watts Street
          Date(s) debt was incurred
                                                                              Carpentry
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Prudential Financial                                                  Contingent
          1270 6th Avenue                                                       Unliquidated
          New York, NY 10020                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,625.00
          PS Industries Incorporate                                             Contingent
          1150 48th Street South                                                Unliquidated
          Grand Forks, ND 58201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Queens County Carting Inc                                             Contingent
          35-12 19th Avenue                                                     Unliquidated
          Suite 3W                                                              Disputed
          Astoria, NY 11105
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Queens County Carting Inc                                             Contingent
          35-12 19th Avenue                                                     Unliquidated
          Suite 3W                                                              Disputed
          Astoria, NY 11105
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Queens County Carting Inc                                             Contingent
          35-12 19th Avenue                                                     Unliquidated
          Suite 3W                                                              Disputed
          Astoria, NY 11105
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          ReadyRefresh                                                          Contingent
          P.O. Box 856192                                                       Unliquidated
          Louisville, KY 40285                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,500.00
          Regulator Construction Co                                             Contingent
          41 Torre Place                                                        Unliquidated
          Yonkers, NY 10703                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          ReqPay Inc                                                            Contingent
          287 Park Avenue South                                                 Unliquidated
          Suite 430                                                             Disputed
          New York, NY 10010
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Rizzo Associates Inc                                                  Contingent
          97 East Hawthorne Avenue                                              Unliquidated
          Valley Stream, NY 11580                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          RJS Pest                                                              Contingent
          286 Madison Avenue                                                    Unliquidated
          #502                                                                  Disputed
          New York, NY 10017
                                                                             Basis for the claim:    168 Plymouth Street
          Date(s) debt was incurred
                                                                              Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          RJS Pest                                                              Contingent
          286 Madison Avenue                                                    Unliquidated
          #502                                                                  Disputed
          New York, NY 10017
                                                                             Basis for the claim:    142 Watts Street
          Date(s) debt was incurred
                                                                              Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $124,774.00
          Rock Group                                                            Contingent
          53-28 11th Street                                                     Unliquidated
          Long Island City, NY 11101
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Scaffolding
                                                                             Is the claim subject to offset?     No       Yes

 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Rock Group                                                            Contingent
          53-28 11th Street                                                     Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                    Scaffolding
                                                                             Is the claim subject to offset?     No       Yes

 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Roof Services                                                         Contingent
          48 West Jefryn Boulevard                                              Unliquidated
          Deer Park, NY 11729                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                     Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,887.00
          Roof Services                                                         Contingent
          48 West Jefryn Boulevard                                              Unliquidated
          Deer Park, NY 11729                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Roofing
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          RPO Inc                                                               Contingent
          146 West 29th Street                                                  Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $825.00
          Saltus LLC                                                            Contingent
          139 Fulton St                                                         Unliquidated
          #804                                                                  Disputed
          New York, NY 10038
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,504.00
          Select Interiors                                                      Contingent
          580 5th Avenue                                                        Unliquidated
          New York, NY 10036                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Signature Cleaning Srvcs                                              Contingent
          231 West 29th Street                                                  Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    General Expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Site Safety LLC                                                       Contingent
          29 West 38th Street                                                   Unliquidated
          12th Floor                                                            Disputed
          New York, NY 10018
                                                                             Basis for the claim:    General Expenses
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Site Safety LLC                                                       Contingent
          29 West 38th Street                                                   Unliquidated
          12th Floor                                                            Disputed
          New York, NY 10018
                                                                             Basis for the claim:    168 Plymouth Street
          Date(s) debt was incurred
                                                                              Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Site Safety LLC                                                       Contingent
          29 West 38th Street                                                   Unliquidated
          12th Floor                                                            Disputed
          New York, NY 10018
                                                                             Basis for the claim:    142 Watts Street
          Date(s) debt was incurred
                                                                              Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Spring Scaffolding                                                    Contingent
          49-30 31st Place                                                      Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                     Scaffolding
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Star Dash Mechanical                                                  Contingent
          71 McArthur Avenue                                                    Unliquidated
          Staten Island, NY 10312                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,311.00
          Stone Source                                                          Contingent
          215 Park Avenue South                                                 Unliquidated
          New York, NY 10003                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    142 Watts Street
          Last 4 digits of account number                                     Stone and Tile
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Marin Organization                                                Contingent
          998 Old Country Road #401                                             Unliquidated
          Plainview, NY 11803                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Marin Organization                                                Contingent
          998 Old Country Road #401                                             Unliquidated
          Plainview, NY 11803                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          The Marin Organization                                                Contingent
          998 Old Country Road #401                                             Unliquidated
          Plainview, NY 11803                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Trinity Highway Products                                              Contingent
          1170 North State Street                                               Unliquidated
          Girard, OH 44420                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          TSC Training Academy                                                  Contingent
          36-06 43rd Avenue                                                     Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          UnoClean                                                              Contingent
          150 Arrowhead Drive                                                   Unliquidated
          Hampshire, IL 60140                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    168 Plymouth Street
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          UnoClean                                                              Contingent
          150 Arrowhead Drive                                                   Unliquidated
          Hampshire, IL 60140                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    McNulty
          Last 4 digits of account number                                    Vendor
                                                                             Is the claim subject to offset?     No       Yes

 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $897.00
          Verizon                                                               Contingent
          299 Broadway                                                          Unliquidated
          New York, NY 10007                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          Vespa Stone                                                           Contingent
          241 West 30th Street                                                  Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred
                                                                                            140 Broadway
                                                                             Basis for the claim:
          Last 4 digits of account number                                     Subcontractor Expense
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Vonage NYC                                                            Contingent
          140 Broadway                                                          Unliquidated
          New York, NY 10006                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Yenni Placencia DeJesus
          c/o Gorayeb & Associates                                              Contingent
          100 William Street                                                    Unliquidated
          Suite 1900                                                            Disputed
          New York, NY 10038
                                                                             Basis for the claim:    Personal Injury Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Zetlin & DeChiara LLP                                                 Contingent
          801 2nd Avenue                                                        Unliquidated
          16th Floor                                                            Disputed
          New York, NY 10017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 8-20-73676-ast                          Doc 1    Filed 12/23/20                   Entered 12/23/20 16:46:53


 Debtor       RFA Frontino LLC                                                                        Case number (if known)
              Name

 3.171     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 Unknown
           Zetlin & DeChiara LLP                                                Contingent
           801 2nd Avenue                                                       Unliquidated
           16th Floor                                                           Disputed
           New York, NY 10017
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.         $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +    $                   2,155,159.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.         $                       2,155,159.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 27 of 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1   Filed 12/23/20     Entered 12/23/20 16:46:53


 Fill in this information to identify the case:

 Debtor name         RFA Frontino LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Construction Contract -
             lease is for and the nature of               Debtor is General
             the debtor's interest                        Contractor

                  State the term remaining                                            142 Watts, LLC
                                                                                      1465 East Putnam Avenue
             List the contract number of any                                          Unit 320
                   government contract                                                Old Greenwich, CT 06870


 2.2.        State what the contract or                   Construction Contract -
             lease is for and the nature of               Debtor is General
             the debtor's interest                        Contractor

                  State the term remaining                                            168 Plymouth LLC
                                                                                      20 Jay Street
             List the contract number of any                                          #1003
                   government contract                                                Brooklyn, NY 11201


 2.3.        State what the contract or                   Construction Contract -
             lease is for and the nature of               Debtor is General
             the debtor's interest                        Contractor

                  State the term remaining
                                                                                      Clinton Housing
             List the contract number of any                                          403 West 40th Street
                   government contract                                                New York, NY 10018


 2.4.        State what the contract or                   Printer/Copier
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                5 Years
                                                                                      DeLage Landen Financial
             List the contract number of any                                          111 Old Eagle School Road
                   government contract                                                Wayne, PA 19087




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1       Filed 12/23/20     Entered 12/23/20 16:46:53


 Debtor 1 RFA Frontino LLC                                                                        Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.5.        State what the contract or                   Construction Contract -
             lease is for and the nature of               Debtor is General
             the debtor's interest                        Contractor

                  State the term remaining
                                                                                          Tishman Speyer Properties
             List the contract number of any                                              45 Rockerfeller Plaza
                   government contract                                                    New York, NY 10111




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1   Filed 12/23/20     Entered 12/23/20 16:46:53


 Fill in this information to identify the case:

 Debtor name         RFA Frontino LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Anthony                           2524 Westlake Avenue                                JPMorgan Chase                   D   2.1
             Frontino                          Oceanside, NY 11572                                 Bank                             E/F
                                                                                                                                    G




    2.2      RFA Hudson Inc.                   350 National Blvd.                                  JPMorgan Chase                   D   2.1
                                               Suite 2B                                            Bank                             E/F
                                               Long Beach, NY 11561
                                                                                                                                    G




    2.3      Richard Aguggia                   67 Kirkwood Street                                  JPMorgan Chase                   D   2.1
                                               Long Beach, NY 11561                                Bank                             E/F
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1    Filed 12/23/20     Entered 12/23/20 16:46:53


B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re       RFA Frontino LLC                                                                                 Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 25,000.00
             Prior to the filing of this statement I have received                                        $                 25,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 23, 2020                                                            /s/ Scott A. Steinberg, Esq.
     Date                                                                         Scott A. Steinberg, Esq. 1838218
                                                                                  Signature of Attorney
                                                                                  Meltzer, Lippe, Goldstein & Breitstone, LLP
                                                                                  190 Willis Avenue
                                                                                  Mineola, NY 11501
                                                                                  516-747-0300 Fax: 516-747-0653
                                                                                  ssteinberg@meltzerlippe.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1   Filed 12/23/20             Entered 12/23/20 16:46:53



                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      RFA Frontino LLC                                                                                          Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Anthony Frontino                                                                     50%                                        Membership
 2524 Westlake Avenue
 Oceanside, NY 11572

 Richard Aguggia                                                                      50%                                        Membership
 67 Kirkwood Street
 Long Beach, NY 11561


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Vice President of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date December 23, 2020                                                       Signature /s/ Anthony Frontino
                                                                                            Anthony Frontino

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1    Filed 12/23/20       Entered 12/23/20 16:46:53




                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      RFA Frontino LLC                                                                                 Case No.
                                                                                    Debtor(s)                Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


        The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.




 Date:       December 23, 2020                                           /s/ Anthony Frontino
                                                                         Anthony Frontino/Vice President
                                                                         Signer/Title

 Date: December 23, 2020                                                 /s/ Scott A. Steinberg, Esq.
                                                                         Signature of Attorney
                                                                         Scott A. Steinberg, Esq. 1838218
                                                                         Meltzer, Lippe, Goldstein & Breitstone, LLP
                                                                         190 Willis Avenue
                                                                         Mineola, NY 11501
                                                                         516-747-0300 Fax: 516-747-0653




USBC-44                                                                                                                         Rev. 9/17/98


Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                   1-800 Mr. Rubbish
                   1033 86th Street
                   Brooklyn, NY 11228


                   142 Watts, LLC
                   1465 East Putnam Avenue
                   Unit 320
                   Old Greenwich, CT 06870


                   168 Plymouth LLC
                   20 Jay Street
                   #1003
                   Brooklyn, NY 11201


                   A Plus Plumbing Corp.
                   141 Seaview Avenue
                   Staten Island, NY 10304


                   A&S Steel Contractors Ltd
                   387 Saw Mill River Road
                   Yonkers, NY 10701


                   Able Fire Prevention Corp
                   241 West 26th Street
                   2nd Floor
                   New York, NY 10001


                   ACON Construction Inc
                   28-90 Review Avenue
                   Long Island City, NY 11101


                   Adler Windows
                   350 7th Avenue
                   #1103
                   New York, NY 10001


                   ADP
                   40 West 25th Street
                   New York, NY 10010


                   AFS / IBEX
                   750 N Saint Paul St.
                   Suite 1500
                   Dallas, TX 75201-3210
Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




               Air Exchange and Energy
               169 Oakdene Avenue
               Leonia, NJ 07605


               Aircraft Air Conditioning
               237 58th Street
               Brooklyn, NY 11220


               American Elite Constructi
               120 Lave Avenue South
               Suite 21
               Nesconset, NY 11767


               American Express
               WFC
               200 Vesey Street
               New York, NY 10285


               American Spray-On Corp
               5 Hanover Square
               New York, NY 10004


               Ameriscan GPR
               12-11 38th Avenue
               Long Island City, NY 11101


               Anthony Frontino
               2524 Westlake Avenue
               Oceanside, NY 11572


               Architectual Iron Company
               104 Ironwood Court
               Milford, PA 18337


               Arsenal Scaffold Inc.
               95 Jersey Street
               West Babylon, NY 11704


               Atlas Acon Electric
               283 Hudson Street
               New York, NY 10013


               AXOS Designs Inc
               2635 1st Street
               Astoria, NY 11102
Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




               BAB Communications Inc.
               2211 Ocean Avenue
               Brooklyn, NY 11229


               Belvedere Fireplace & Chi
               195-N Central Avenue East
               Farmingdale, NY 11735


               Big Apple Window Cleaning
               P.O. Box 2752
               New York, NY 10163


               Brooklyn Fiber
               68 34th Street
               Suite B524
               Brooklyn, NY 11232


               CallAHead Corp.
               304 Cross Bay Boulevard
               Broad Channel, NY 11693


               Carlos Agusto
               2254 Cedar Avenue
               Apt 3C
               Bronx, NY 10468


               Castellano Korenberg & Co
               313 West Old Country Road
               Hicksville, NY 11801


               Celtic Building Supplies
               68 Torre Place
               Yonkers, NY 10703


               Certified Lumber
               470 Kent Avenue
               Brooklyn, NY 11249


               Cesar NYC Kitchens
               50 West 23rd Street
               New York, NY 10010


               Chase Visa
               1 Chase Manhattan Plaza
               New York, NY 10005
Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




               Checker Glass Corporation
               5 Commerical Avenue
               Garden City, NY 11530


               Chutes Enterprise
               774 Manor Road
               Staten Island, NY 10314


               Cintas First Aid and Safe
               75A Bloomingdale Road
               Hicksville, NY 11801


               Clinton Housing
               403 West 40th Street
               New York, NY 10018


               Colony Hardware
               1049 Zerega Avenue
               Bronx, NY 10462


               Complete Document Solutio
               90 Broad Street
               #2200
               New York, NY 10004


               Construction Safety Netwo
               998 Old Country Road
               #401
               Plainview, NY 11803


               Contractors Line and Grad
               23 Nepperhan Avenue
               Elmsford, NY 10523


               Core Mechanical
               27622 Commerce Oaks Drive
               Oak Ridge North, TX 77385


               Creative Floor Solutions
               380 Larch Avenue
               Bogota, NJ 07603


               Cusack Custom Wood Floori
               177 Whippoorwill Road
               Yorktown Heights, NY 10598
Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




               DeLage Landen Financial
               111 Old Eagle School Road
               Wayne, PA 19087


               Digitech Printers
               150 West 30th Street
               #2
               New York, NY 10001


               Empire State Electrical
               430 3rd Avenue
               Brooklyn, NY 11215


               Ennish Construction
               147 W. 35th Street
               New York, NY 10001


               Enobrac Plumbing Inc
               508 Morgan Avenue
               Brooklyn, NY 11222


               Feldman Lumber
               1281 Metropolitan Avenue
               Brooklyn, NY 11237


               Fidel Luiz Pastrana
               c/o Restivo & Murphy LLP
               401 Franklin Avenue
               Suite 107
               Garden City, NY 11530


               G-Tech Elevator
               12 Sherman Street
               Linden, NJ 07036


               Geoffrey A Lagas & Associ
               45 Rockerfeller Plaza
               New York, NY 10111


               Geoland
               1317 Park Avenue
               New Hyde Park, NY 11040
Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




               GMC Contracting
               226 Miller Street
               Newark, NJ 07114


               Gotham General Carptentry
               933 Bruckner Boulevard
               Bronx, NY 10459


               Grato Parquet
               104 Reade Street
               New York, NY 10013


               Hamilton Metalcraft
               59 New York Avenue
               Westbury, NY 11590


               Henry Restoration
               120 Lake Avenue South
               Suite 14
               Nesconset, NY 11767


               High Rise Fire Protection
               144 21st Street
               Brooklyn, NY 11232


               Illuminico
               1185 6th Avenue
               Floor 3
               New York, NY 10036


               Infinity Painting Inc.
               1978 Richmond Terrace
               Suite 5
               Staten Island, NY 10302


               Internal Revenue Service
               P.O. Box 7346
               Philadelphia, PA 19101-7346


               IRS
               290 Broadway
               New York, NY 10007
Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




               Jersey Granite & Tile LLC
               234 Boundary Road
               #4
               Marlboro, NJ 07746


               JLM
               11 John Street
               New York, NY 10038


               JP McHale Pest
               241 Bleakley Avenue
               Buchanan, NY 10511


               JPMorgan Chase Bank
               82 Seventh Street
               Garden City, NY 11530


               Kilroy Architectural
               425 Austin Place
               Bronx, NY 10455


               KM Associates of NY Inc
               158 West 29th Street
               7th Floor
               New York, NY 10001


               KNS Buildling Restoration
               59-29 55th Street
               Flushing, NY 11378


               L. Martone & Sons Inc
               166 Sea Cliff Avenue
               Glen Cove, NY 11542


               L.I.F. Security
               5 Harbor Park Drive
               Port Washington, NY 11050


               Lake Landscape and Mason
               339 Ronkonkoma Avenue
               Ronkonkoma, NY 11779


               LCD Elevator Repair Inc
               690 Broadway
               Massapequa, NY 11758
Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




               Lion Electric Inc
               205 Route 46 West
               Suite 7B
               Totowa, NJ 07512


               LL Overhead Garage Doors
               31-25 45th Street
               Astoria, NY 11103


               Loading Dock, Inc.
               20 Meta Lane
               Lodi, NJ 07644


               Maspeth Welding
               59-30 54th Street
               Maspeth, NY 11378


               Maspeth Welding Inc.
               59-30 54th Street
               Maspeth, NY 11378


               Medley Air Inc.
               265 McCormick Drive
               Bohemia, NY 11716


               Meltzer Lippe
               190 Willis Avenue
               Mineola, NY 11501


               Mercon Contracting Inc
               1616 Mermaid Avenue
               Brooklyn, NY 11224


               Metropolis Group Inc
               22 Cortlandt Street
               #10
               New York, NY 10007


               Metropolitan Lumber & Har
               617 11th Avenue
               New York, NY 10036
Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




               Michael Prophete
               c/o The Hamel Law Firm
               11 E. 44th Street
               Suite 1201
               New York, NY 10017


               Mode Unlimited
               1133 McDonald Avenue
               Brooklyn, NY 11230


               Nithun Construction Compa
               475 McDonald Avenue
               Suite 300A
               Brooklyn, NY 11218


               NYC DOB
               280 Broadway
               New York, NY 10007


               NYC DOT
               55 Water Street
               New York, NY 10041


               Oxford United Health
               136-02 Roosevelt Avenue
               Flushing, NY 11354


               Pasenti Concrete
               1407 Kings Highway
               #219
               Sugar Loaf, NY 10981


               Patriot Sawcutting Inc
               103 South Van Brunt Stree
               Englewood, NJ 07631


               Pella Windows & Doors
               345 Walsh Drive
               Parsippany, NJ 07054


               Pillinger Miller Tarallo
               17 State Street
               F7
               New York, NY 10004
Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




               Plan B Engineering LLC
               475 Veit Road
               Huntingdon Valley, PA 19006


               Priority NY Inc
               1428 Midland Avenue
               Suite 2 & 3
               Bronxville, NY 10708


               Prudential Financial
               1270 6th Avenue
               New York, NY 10020


               PS Industries Incorporate
               1150 48th Street South
               Grand Forks, ND 58201


               Queens County Carting Inc
               35-12 19th Avenue
               Suite 3W
               Astoria, NY 11105


               ReadyRefresh
               P.O. Box 856192
               Louisville, KY 40285


               Regulator Construction Co
               41 Torre Place
               Yonkers, NY 10703


               ReqPay Inc
               287 Park Avenue South
               Suite 430
               New York, NY 10010


               RFA Hudson Inc.
               350 National Blvd.
               Suite 2B
               Long Beach, NY 11561


               Richard Aguggia
               67 Kirkwood Street
               Long Beach, NY 11561
Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




               Rizzo Associates Inc
               97 East Hawthorne Avenue
               Valley Stream, NY 11580


               RJS Pest
               286 Madison Avenue
               #502
               New York, NY 10017


               Rock Group
               53-28 11th Street
               Long Island City, NY 11101


               Roof Services
               48 West Jefryn Boulevard
               Deer Park, NY 11729


               RPO Inc
               146 West 29th Street
               New York, NY 10001


               Saltus LLC
               139 Fulton St
               #804
               New York, NY 10038


               SBA
               26 Federal Plaza
               #1300
               New York, NY 10278


               Securities & Exchange
               Northeast Regional Office
               Woolworth Building
               233 Broadway
               New York, NY 10279


               Select Interiors
               580 5th Avenue
               New York, NY 10036


               Signature Cleaning Srvcs
               231 West 29th Street
               New York, NY 10001
Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




               Site Safety LLC
               29 West 38th Street
               12th Floor
               New York, NY 10018


               Spring Scaffolding
               49-30 31st Place
               Long Island City, NY 11101


               Star Dash Mechanical
               71 McArthur Avenue
               Staten Island, NY 10312


               Stone Source
               215 Park Avenue South
               New York, NY 10003


               The Marin Organization
               998 Old Country Road #401
               Plainview, NY 11803


               The United States Trustee
               Long Island
               Federal Plaza Courthouse
               560 Federal Plaza
               Central Islip, NY 11722


               Tishman Speyer Properties
               45 Rockerfeller Plaza
               New York, NY 10111


               Trinity Highway Products
               1170 North State Street
               Girard, OH 44420


               TSC Training Academy
               36-06 43rd Avenue
               Long Island City, NY 11101


               UnoClean
               150 Arrowhead Drive
               Hampshire, IL 60140
Case 8-20-73676-ast   Doc 1   Filed 12/23/20   Entered 12/23/20 16:46:53




               Verizon
               299 Broadway
               New York, NY 10007


               Vespa Stone
               241 West 30th Street
               New York, NY 10001


               Vonage NYC
               140 Broadway
               New York, NY 10006


               Yenni Placencia DeJesus
               c/o Gorayeb & Associates
               100 William Street
               Suite 1900
               New York, NY 10038


               Zetlin & DeChiara LLP
               801 2nd Avenue
               16th Floor
               New York, NY 10017
                       Case 8-20-73676-ast                           Doc 1   Filed 12/23/20       Entered 12/23/20 16:46:53




                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      RFA Frontino LLC                                                                                 Case No.
                                                                                   Debtor(s)                 Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for RFA Frontino LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 December 23, 2020                                                     /s/ Scott A. Steinberg, Esq.
 Date                                                                  Scott A. Steinberg, Esq. 1838218
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for RFA Frontino LLC
                                                                       Meltzer, Lippe, Goldstein & Breitstone, LLP
                                                                       190 Willis Avenue
                                                                       Mineola, NY 11501
                                                                       516-747-0300 Fax:516-747-0653
                                                                       ssteinberg@meltzerlippe.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1     Filed 12/23/20          Entered 12/23/20 16:46:53



                                                     UNITED STATES BANKRUPTCY COURT
                                                      EASTERN DISTRICT OF NEW YORK


                                                         STATEMENT PURSUANT TO LOCAL
                                                           BANKRUPTCY RULE 1073-2(b)
 DEBTOR(S):                  RFA Frontino LLC                                                           CASE NO.:.
        Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541(a).]

    NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

    THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:



1. CASE NO.:                    JUDGE:                   DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                               [If closed] Date of closing:

 CURRENT STATUS OF RELATED CASE:
                                                                             (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


2. CASE NO.:                    JUDGE:                   DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                               [If closed] Date of closing:

 CURRENT STATUS OF RELATED CASE:
                                                                             (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


3. CASE NO.:                    JUDGE:                   DISTRICT/DIVISION:

CASE STILL PENDING (Y/N):                                               [If closed] Date of closing:




                                                                                   (OVER)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1     Filed 12/23/20        Entered 12/23/20 16:46:53


DISCLOSURE OF RELATED CASES (cont'd)

 CURRENT STATUS OF RELATED CASE:
                                                                             (Discharged/awaiting discharge, confirmed, dismissed, etc.)

 MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:


NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.


TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):                       Y


CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.


 /s/ Scott A. Steinberg, Esq.
 Scott A. Steinberg, Esq. 1838218
 Signature of Debtor's Attorney                                                             Signature of Pro Se Debtor/Petitioner
 Meltzer, Lippe, Goldstein & Breitstone, LLP
 190 Willis Avenue
 Mineola, NY 11501
 516-747-0300 Fax:516-747-0653                                                              Signature of Pro Se Joint Debtor/Petitioner


                                                                                            Mailing Address of Debtor/Petitioner


                                                                                            City, State, Zip Code


                                                                           Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.




USBC-17                                                                                                               Rev.8/11/2009
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1   Filed 12/23/20     Entered 12/23/20 16:46:53



                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      RFA Frontino LLC                                                                                Case No.
                                                                                  Debtor(s)                 Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

        I, Anthony Frontino, declare under penalty of perjury that I am the Vice President of RFA Frontino LLC, and
that the following is a true and correct copy of the resolutions adopted by the Board of Directors of said
corporation at a special meeting duly called and held on the 23 day of December, 2020 .

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Anthony Frontino, Vice President of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Anthony Frontino, Vice President of this Corporation is authorized and directed
to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts
and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with
such bankruptcy case, and

       Be It Further Resolved, that Anthony Frontino, Vice President of this Corporation is authorized and directed
to employ Scott A. Steinberg, Esq. 1838218, attorney and the law firm of Meltzer, Lippe, Goldstein & Breitstone, LLP to
represent the corporation in such bankruptcy case."

 Date 12/23/2020                                                                Signed   /s/ Anthony Frontino
                                                                                         Anthony Frontino




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                       Case 8-20-73676-ast                           Doc 1    Filed 12/23/20     Entered 12/23/20 16:46:53



                                                                     Resolution of Board of Directors
                                                                                    of
                                                                             RFA Frontino LLC




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Anthony Frontino, Vice President of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

         Be It Further Resolved, that Anthony Frontino, Vice President of this Corporation is authorized and
directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform
all acts and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection
with such bankruptcy case, and

       Be It Further Resolved, that Anthony Frontino, Vice President of this Corporation is authorized and directed
to employ Scott A. Steinberg, Esq. 1838218, attorney and the law firm of Meltzer, Lippe, Goldstein & Breitstone, LLP to
represent the corporation in such bankruptcy case.

 Date 12/23/2020                                                                 Signed   /s/ Anthony Frontino
                                                                                           Anthony Frontino


 Date 12/23/2020                                                                 Signed   /s/ Richard Aguggia
                                                                                           Richard Aguggia




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
